

116 HR 3358 IH: Advanced Nuclear Energy Technologies Act
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3358IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Mr. Higgins of Louisiana introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend the Energy Policy Act of 2005 to direct the Secretary of Energy to carry out demonstration
			 projects relating to advanced nuclear reactor technologies to support
			 domestic energy needs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Advanced Nuclear Energy Technologies Act. 2.Advanced nuclear reactor research and development goals (a)In generalSubtitle E of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16271 et seq.) is amended by adding at the end the following:
				
					959A.Advanced nuclear reactor research and development goals
 (a)DefinitionsIn this section: (1)Advanced nuclear reactorThe term advanced nuclear reactor means a—
 (A)nuclear fission or fusion reactor, including a prototype plant (as defined in sections 50.2 and 52.1 of title 10, Code of Federal Regulations (or successor regulations)), with significant improvements compared to commercial nuclear reactors under construction as of the date of enactment of this section, including improvements such as—
 (i)additional inherent safety features; (ii)lower waste yields;
 (iii)improved fuel performance; (iv)increased tolerance to loss of fuel cooling;
 (v)enhanced reliability; (vi)increased proliferation resistance;
 (vii)increased thermal efficiency; (viii)reduced consumption of cooling water;
 (ix)the ability to integrate into electric applications and nonelectric applications; (x)modular sizes to allow for deployment that corresponds with the demand for electricity; or
 (xi)operational flexibility to respond to changes in demand for electricity and to complement integration with intermittent renewable energy; and
 (B)a fusion reactor. (2)Demonstration projectThe term demonstration project means an advanced nuclear reactor operated—
 (A)as part of the power generation facilities of an electric utility system; or (B)in any other manner for the purpose of demonstrating the suitability for commercial application of the advanced nuclear reactor.
 (b)PurposeThe purpose of this section is to direct the Secretary, as soon as practicable after the date of enactment of this section, to advance the research and development of domestic advanced, affordable, and clean nuclear energy by—
 (1)demonstrating different advanced nuclear reactor technologies that could be used by the private sector to produce—
 (A)emission-free power at a cost of $60 per mWh or less; (B)heat for community heating, industrial purposes, or synthetic fuel production;
 (C)remote or off-grid energy supply; or (D)backup or mission-critical power supplies;
 (2)developing subgoals for nuclear energy research programs that would accomplish the goals of the demonstration projects carried out under subsection (c);
 (3)identifying research areas that the private sector is unable or unwilling to undertake due to the cost of, or risks associated with, the research; and
 (4)facilitating the access of the private sector— (A)to Federal research facilities and personnel; and
 (B)to the results of research relating to civil nuclear technology funded by the Federal Government. (c)Demonstration projects (1)In generalThe Secretary shall, to the maximum extent practicable—
 (A)complete not fewer than 2 advanced nuclear reactor demonstration projects by not later than December 31, 2025; and
 (B)establish a program to demonstrate not fewer than 2, and not more than 4 additional operational advanced reactor designs by not later than December 31, 2035.
 (2)RequirementsIn carrying out demonstration projects under paragraph (1), the Secretary shall— (A)include diversity in designs for the advanced nuclear reactors demonstrated under this section, including designs using various—
 (i)primary coolants; (ii)fuel types and compositions; and
 (iii)neutron spectra; (B)seek to ensure that—
 (i)the long-term cost of electricity or heat for each design to be demonstrated under this subsection is cost-competitive in the applicable market; and
 (ii)selected projects can meet the deadline established in paragraph (1) to demonstrate first-of-a-kind advanced nuclear reactor technologies, for which additional information shall be considered, including—
 (I)the technology readiness level of a proposed advanced nuclear reactor technology; (II)the technical abilities and qualifications of a team desiring to partner with the Department to demonstrate a proposed advanced nuclear reactor technology; and
 (III)the capacity to meet cost-share requirements of the Department; (C)ensure that each evaluation of candidate technologies for the demonstration project is completed through an external review of the proposed design, which shall be conducted by a panel that includes not fewer than 1 representative of each of—
 (i)an electric utility relevant to the intended initial deployment market; (ii)the local government of the intended initial deployment market; and
 (iii)an entity that uses high-temperature process heat for manufacturing or industrial processing, such as a petrochemical company, a manufacturer of metals, or a manufacturer of concrete, if applicable;
 (D)when applicable, enter into cost-sharing agreements with partners in accordance with section 988 for the conduct of activities relating to the research, development, and demonstration of private sector advanced nuclear reactor designs under the program;
 (E)work with private sector partners to identify potential sites, including Department owned sites, for demonstrations, as appropriate; and
 (F)align specific activities carried out under demonstration projects carried out under this subsection with priorities identified through direct consultations between—
 (i)the Department; (ii)the National Laboratories;
 (iii)institutions of higher education; (iv)traditional end-users (such as electric utilities);
 (v)potential end-users of new technologies (such as users of high-temperature process heat for manufacturing processing, including petrochemical companies, manufacturers of metals, or manufacturers of concrete); and
 (vi)developers of advanced nuclear reactor technology. (3)Additional requirementsIn carrying out demonstration projects under paragraph (1), the Secretary shall—
 (A)identify candidate technologies that— (i)are not developed sufficiently for demonstration within the initial required timeframe described in paragraph (1)(A); but
 (ii)could be demonstrated within the timeframe described in paragraph (1)(B); (B)identify technical challenges to the candidate technologies identified in subparagraph (A);
 (C)support near-term research and development to address the highest risk technical challenges to the successful demonstration of a selected advanced reactor technology, in accordance with—
 (i)subparagraph (B); and (ii)the research and development activities under section 958; and
 (D)establish such technology advisory working groups as the Secretary determines to be appropriate to advise the Secretary regarding the technical challenges identified under subparagraph (B) and the scope of research and development programs to address the challenges, in accordance with subparagraph (C), to be comprised of—
 (i)private sector advanced nuclear reactor technology developers; (ii)technical experts with respect to the relevant technologies at institutions of higher education; and
 (iii)technical experts at the National Laboratories. (d)Goals (1)In generalThe Secretary shall establish goals for research relating to advanced nuclear reactors facilitated by the Department that support the objectives of the program for demonstration projects established under subsection (c).
 (2)CoordinationIn developing the goals under paragraph (1), the Secretary shall coordinate, on an ongoing basis, with members of private industry to advance the demonstration of various designs of advanced nuclear reactors.
 (3)RequirementsIn developing the goals under paragraph (1), the Secretary shall ensure that— (A)research activities facilitated by the Department to meet the goals developed under this subsection are focused on key areas of nuclear research and deployment ranging from basic science to full-design development, safety evaluation, and licensing;
 (B)research programs designed to meet the goals emphasize— (i)resolving materials challenges relating to extreme environments, including extremely high levels of—
 (I)radiation fluence; (II)temperature;
 (III)pressure; and (IV)corrosion; and
 (ii)qualification of advanced fuels; (C)activities are carried out that address near-term challenges in modeling and simulation to enable accelerated design and licensing;
 (D)related technologies, such as technologies to manage, reduce, or reuse nuclear waste, are developed;
 (E)nuclear research infrastructure is maintained or constructed, such as— (i)currently operational research reactors at the National Laboratories and institutions of higher education;
 (ii)hot cell research facilities; (iii)a versatile fast neutron source; and
 (iv)a molten salt testing facility; (F)basic knowledge of nonlight water coolant physics and chemistry is improved;
 (G)advanced sensors and control systems are developed; and (H)advanced manufacturing and advanced construction techniques and materials are investigated to reduce the cost of advanced nuclear reactors..
 (b)Table of contentsThe table of contents of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594) is amended—
 (1)in the item relating to section 917, by striking Efficiency; (2)by amending the items relating to sections 957, 958, and 959 to read as follows:
					
						
							Sec. 957. High-performance computation and supportive research.
							Sec. 958. Enabling nuclear energy innovation.
							Sec. 959. Budget plan.; 
 and(3)by inserting after the item relating to section 959 the following:   Sec. 959A. Advanced nuclear reactor research and development goals.. 3.Nuclear energy strategic plan (a)In generalSubtitle E of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16271 et seq.) (as amended by section 2(a)) is further amended by adding at the end the following:
				
					959B.Nuclear energy strategic plan
 (a)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committees on Energy and Commerce and Science, Space, and Technology of the House of Representatives a 10-year strategic plan for the Office of Nuclear Energy of the Department, in accordance with this section.
						(b)Requirements
 (1)ComponentsThe strategic plan under this section shall designate— (A)programs that support the planned accomplishment of—
 (i)the goals established under section 959A; and (ii)the demonstration programs identified under subsection (c) of that section; and
 (B)programs that— (i)do not support the planned accomplishment of demonstration programs, or the goals, referred to in subparagraph (A); but
 (ii)are important to the mission of the Office of Nuclear Energy, as determined by the Secretary. (2)Program planningIn developing the strategic plan under this section, the Secretary shall specify expected timelines for, as applicable—
 (A)the accomplishment of relevant objectives under current programs of the Department; or (B)the commencement of new programs to accomplish those objectives.
 (c)UpdatesNot less frequently than once every 2 years, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committees on Energy and Commerce and Science, Space, and Technology of the House of Representatives an updated 10-year strategic plan in accordance with subsection (b), which shall identify, and provide a justification for, any major deviation from a previous strategic plan submitted under this section..
 (b)Table of contentsThe table of contents of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594) is further amended by inserting after the item relating to section 959A the following:
				
					
						Sec. 959B. Nuclear energy strategic plan..
			